DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 11-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rickwald et al. (US 10,521,948).
Regarding claim 1, Rickwald discloses an expression animation data processing method for a computer device, comprising: determining a location of a human face in an image, and obtaining an avatar model; (Column 41, line 63 – column 42, line 32, identifying facial movements and/or facial expressions as well as facial features in captured images for updating an avatar in an avatar preview where it is obvious the images used in the preview embodiment can be used in an user interface embodiment since it also relies on a camera for detecting facial features)	obtaining current expression data according to the location of the human face in the image (Column 65, lines 13-34, detecting facial features of a user to determine changing expressions), and a three-dimensional face model; (Column 19, lines 50-56, creating a model of an object, such as a face)	obtaining expression change data from the current expression data; (Column 65, line 35 – column 66, line 2, changes to the facial features, such as the mouth, can be detected from one state to another)	determining a target split-expression-area that matches the expression change data, the target split-expression-area being selected from split-expression-areas corresponding to the avatar model; (Column 65, lines 30-34, the avatar can have various features on the face including a mouth where the mouth can be determined to have an expression that matches the user, column 65, line 58 – column 66, line 2)	obtaining target basic-avatar-data that matches the target split-expression-area, and combining the target basic-avatar-data according to the expression change data to generate to-be-loaded expression data; (Column 65, line 35 – column 66, line 2, modifying the mouth of the avatar to change from a neutral expression to a smiling expression)	and loading the to-be-loaded expression data into the target split-expression-(Figure 10A, updating the mouth of the avatar to display the change from neutral to smiling).
Regarding claim 8, Rickwald discloses wherein the determining a target split-expression-area that matches the expression change data comprises: determining a current moving part corresponding to the animated avatar according to the expression change data; (Column 65, lines 13-34, facial features of the user that can change that correspond to features of the avatar)	obtaining a plurality of preset split-expression-areas corresponding to the avatar model; (Column 65, lines 30-34, the avatar has various features)	and obtaining a target split-expression-area that matches the current moving part from the plurality of preset split-expression-areas (Column 65, line 35 – column 66, line 2, the avatar’s mouth can be modified to match the change in expression).
Regarding claim 11, Rickwald discloses wherein the operation of loading the to-be-loaded expression data into the target split-expression-area comprises: obtaining a current vertex location set, the current vertex location set comprising current vertex locations corresponding to target sub basic avatar models for generating the to-be-loaded expression data; (Column 65, lines 13-34, facial features of the user including the mouth with two corners)	determining a current target vertex location of a grid corresponding to the to-be-loaded expression data according to the current vertex location set; (Column 65, lines 13-34, tracked positions of the features including the corners of the mouth to determine modifications to the avatar)(Column 65, line 35 – column 66, line 2, change in position of the corners modifies the expressions from one to another).
Regarding claim 12, Rickwald discloses the expression change data corresponds to updates of a plurality of target expressions, and the obtaining target basic-avatar-data that matches the target split-expression-area, and combining the target basic-avatar-data according to the expression change data to generate to-be-loaded expression data comprises: (Column 67, lines 11-25, the user can open their mouths and the avatar can open their mouths wide in an exaggerated manner)	obtaining preset weight-coefficients corresponding to the target expressions; (Column 67, line 43 – column 68, line 33, a set percentages of an amount of open positions of the user’s mouth associated with an amount of open positions for the avatar’s mouth)	and determining, according to a value relationship between the preset weight-coefficients corresponding to the target expressions, a sequence of generating to-be-loaded expression data corresponding to the target expressions; (Column 67, line 43 – column 68, line 3, range of open positions of the avatar’s mouth from 20% to 100%)	and the loading the to-be-loaded expression data into the target split-expression-area to update an expression of an animated avatar corresponding to the avatar model comprises: sequentially loading, by the computer device according to the sequence of (Figure 10B, display of the avatar with open mouth positions from 20% to 100% as the user opens their mouth).
Regarding claim 13, Rickwald discloses wherein the obtaining expression change data from the current expression data comprises: performing feature point extraction on the current expression data to obtain a corresponding expression feature point; (Column 65, lines 13-34, detecting facial features, including the mouth that has corners)	and matching the expression feature point with a preset expression data set to determine a current updated-to expression, and obtaining expression change data corresponding to the current updated-to expression (Column 65, line 58 – column 66, line 2, changes in the expression can be detected using the corners to change the expression of the avatar).
Regarding claim 14, Rickwald discloses wherein the obtaining expression change data from the current expression data comprises: obtaining historical expression data, (Column 137, lines 16-27, historical data)	and performing feature point extraction on the historical expression data to obtain a corresponding historical expression feature point; performing feature point extraction on the current expression data to obtain a corresponding current expression feature point; (Column 137, lines 16-27, tracking physical features of the user’s face to be used with historical data)(Column 137, lines 16-27, determining changes between the tracked features of the user’s face with the historical data and assessing a magnitude).
Regarding claim 17, Rickwald discloses wherein the obtaining an avatar model comprises: extracting a human face feature point from the human face in the image, and obtaining a corresponding avatar model according to the human face feature point (Column 65, lines 13-34, detecting the user’s facial features and providing an avatar with similar features).
Regarding claim 18, Rickwald discloses wherein the obtaining an avatar model comprises: obtaining an avatar model set comprising a plurality of avatar models; and obtaining an avatar model selection instruction, and obtaining a target avatar model from the avatar model set according to the avatar model selection instruction (Figures 6T and 6U and column 44, line 35 – column 45, line 6, list of avatars that can be selected to replace another avatar).
Regarding claims 19 and 20, similar reasoning as discussed in claim 1 is applied. Rickwald further discloses a memory storing computer-readable instructions; and a processor coupled to the memory (Column 14, lines 43-56, memory and processing unit).
Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rickwald et al. (US 10,521,948) in view of Janzer et al. (US 2018/0122140 A1).
Regarding claim 2, Rickwald discloses all limitations as discussed in claim 1.	Rickwald further discloses determining a first moving part corresponding to the animated avatar according to the expression change data; (Column 42, lines 54-64, the user’s head can move and the avatar can move in a similar manner)	obtaining a second moving part associated with the first moving part; (Column 42, lines 54-64, ears attached to the avatar’s head can move to stick out when the head moves)	calculating motion status data corresponding to the first moving part according to the expression change data; (Column 42, lines 54-64, the user’s head can be determined to be shaking a certain amount).	Rickwald does not clearly disclose determining bone control data corresponding to the second moving part according to the motion status data corresponding to the first moving part; and controlling a bone motion corresponding to the second moving part according to the bone control data, to update the expression of the animated avatar corresponding to the avatar model.	Janzer discloses using a skeleton with bones to allow for animation of a 3D asset, such as an avatar (Paragraph 0073).	Janzer’s animation of an avatar using a skeleton with bones would have been recognized by one of ordinary skill in the art to be applicable to the animation of an avatar to move parts of its body including head and ears of Rickwald and the results would have been predictable in the use of a skeleton with bones to animate movement of an avatar’s ears when its head moves. Therefore, the claimed subject matter would 
Regarding claim 7, Rickwald discloses all limitations as discussed in claim 1.	Rickwald further discloses obtaining voice data, and determining a corresponding current second moving part according to the voice data (Column 60, lines 17-39, recording audio with facial expressions for animating the avatar). 	Rickwald does not clearly disclose obtaining a bone animation corresponding to the current second moving part, and playing the bone animation, to update the expression of the animated avatar corresponding to the avatar model.	Janzer discloses using a skeleton with bones to allow for animation of a 3D asset, such as an avatar (Paragraph 0073).	Janzer’s animation of an avatar using a skeleton with bones would have been recognized by one of ordinary skill in the art to be applicable to the animation of an avatar to move parts of its body of Rickwald and the results would have been predictable in the use of a skeleton with bones to animate movement of parts of an avatar. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rickwald et al. (US 10,521,948) in view of Yasutake (US 2015/0371447 A1).
Regarding claim 6, Rickwald discloses all limitations as discussed in claim 1.	Rickwald does not clearly disclose obtaining a reference point, determining a virtual space coordinate origin according to the reference point, and establishing a virtual space according to the virtual space coordinate origin; obtaining a relative (Paragraphs 0101-0105). 	Yasutake’s markers with a coordinate system used to render avatars for display would have been recognized by one of ordinary skill in the art to be applicable to the avatar models with facial expressions of Rickwald and the results would have been predictable in the rendering of avatar models with facial expressions using markers with its own local coordinate system. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rickwald et al. (US 10,521,948) in view of Saragih et al. (US 10,636,192 B1).
Regarding claim 10, Rickwald discloses all limitations as discussed in claim 1.	Rickwald does not clearly disclose wherein the target basic-avatar-data comprises a plurality of target sub basic avatar models and a plurality of target sub mixed avatar models, and the combining the target basic-avatar-data according to the expression change data to generate to-be-loaded expression data comprises: calculating combination coefficients corresponding to the target sub basic avatar models and the target sub mixed avatar models according to the expression change data; and (Column 11, line 58 – column 12, line 20). 	Saragih’s generating of a facial animation model as a linear combination of blendshapes that are weighted by coefficients would have been recognized by one of ordinary skill in the art to be applicable to the display of a model of an avatar controlled by facial expressions of Rickwald and the results would have been predictable in the generation of a facial animation model for an avatar that is a linear combination of blendshapes weighted by coefficients to display facial expressions on the avatar that corresponds to a user’s facial expressions. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rickwald et al. (US 10,521,948) in view of Mandel et al. (US 2015/0046375 A1).
Regarding claim 15, Rickwald discloses all limitations as discussed in claim 1.	Rickwald does not clearly disclose obtaining a corresponding first background image from preset background images according to the expression change data, and loading the first background image into a virtual environment in which the animated (Paragraph 0071) determined from captured images of the user (Paragraph 0070).	Mandel’s technique of displaying an avatar with a background chosen based on a mood or emotional state would have been recognized by one of ordinary skill in the art to be applicable to the display of an avatar that reflects a user’s expressions that are captured in images of Rickwald and the results would have been predictable in the display of an avatar with a background that are both based on expressions in captured images of a user. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 16, Rickwald discloses all limitations as discussed in claim 1.	Rickwald further discloses obtaining voice data (Column 60, lines 17-39, recording audio with facial expressions for animating the avatar). 	Rickwald does not clearly disclose obtaining a corresponding second background image from preset background images according to the voice data, and loading the second background image into a virtual environment in which the animated avatar corresponding to the avatar model is located.	Mandel discloses selecting a background image to be displayed with an avatar that can be based on a mood or emotional state (Paragraph 0071) determined from voice stress of a user (Paragraph 0070).
	Mandel’s technique of displaying an avatar with a background chosen based on a mood or emotional state determined from voice stress would have been recognized .

Allowable Subject Matter
Claims 3-5 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art does not clearly disclose the method according to claim 2, wherein the first moving part is a first preset part, and the calculating motion status data corresponding to the first moving part according to the expression change data and the determining bone control data corresponding to the second moving part according to the motion status data corresponding to the first moving part comprise: calculating a yaw angular velocity and a pitch angular velocity corresponding to the first preset part according to the expression change data; determining first bone control data corresponding to the second moving part according to the pitch angular velocity, a preset maximum pitch angle threshold, and a first preset compensation value; determining second bone control data corresponding to the second moving part according to the yaw angular velocity, a preset maximum yaw angle threshold, and a second preset compensation value; and determining the bone control data 
Regarding claim 4, the prior art does not clearly disclose the method according to claim 2, wherein the first moving part is a second preset part, and the calculating motion status data corresponding to the first moving part according to the expression change data and the determining bone control data corresponding to the second moving part according to the motion status data corresponding to the first moving part comprise: calculating an expression-change-coefficient corresponding to the second preset part according to the expression change data; and determining the bone control data corresponding to the second moving part according to the expression-change-coefficient and a preset maximum pitch angle threshold.
Regarding claim 5, the prior art does not clearly disclose the method according to claim 2, wherein the first moving part is a third preset part, and the calculating motion status data corresponding to the first moving part according to the expression change data and the determining bone control data corresponding to the second moving part according to the motion status data corresponding to the first moving part comprise: calculating an expression-change-coefficient corresponding to the third preset part according to the expression change data; calculating a pitch angle direction value and a yaw angle direction value corresponding to the third preset part according to the expression change data; determining first bone control data corresponding to the second moving part according to the expression-change-coefficient, the pitch angle direction value, and a preset maximum pitch angle threshold; determining second bone control data corresponding to the second moving part according to the expression-
Regarding claim 9, the prior art does not clearly disclose the method according to claim 1, further comprising: obtaining a current split-expression-area from the split-expression-areas corresponding to the avatar model; obtaining a sub basic avatar model set corresponding to the current split-expression-area; performing a plurality of different non-linear combinations on sub basic avatar models in the sub basic avatar model set to generate a plurality of corresponding sub mixed avatar models, to form a sub mixed avatar model set corresponding to the current split-expression-area; obtaining a next split-expression-area from the split-expression-areas as the current split-expression-area, and returning the operation of obtaining a sub basic avatar model set corresponding to the current split-expression-area, until sub mixed avatar model sets corresponding to the split-expression-areas are obtained; and forming basic-avatar-data by using the sub basic avatar model sets and the sub mixed avatar model sets corresponding to the split-expression-areas, the target basic-avatar-data being selected from the basic-avatar-data.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goossens et al. (US 2011/0296324 A1) discloses avatars that reflect user states.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613